Citation Nr: 0319981	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  02-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
22, 1947, rating decision for failing to grant entitlement to 
service connection for lymphadenitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran and his representative 
appeared before the undersigned Acting Veterans Law Judge, as 
designated by the Chairman, at a hearing at the Central 
Office in March 2003.


FINDINGS OF FACT

1.  The veteran initially filed a claim for filariasis in 
March 1946 and service connection for filariasis was granted 
in October 1947.

2.  The RO, in a May 22, 1947 rating decision, denied 
entitlement to service connection for lymphadenitis.  The 
veteran was notified of this denial by letter dated May 27, 
1947.  

3.  The veteran has failed to show clear and unmistakable 
error (CUE) in the May 22, 1947 rating decision, which denied 
entitlement to service connection for lymphadenitis.  


CONCLUSION OF LAW

The claim of CUE in a May 22, 1947, rating decision for 
failing to grant entitlement to service connection for 
lymphadenitis is denied.  38 U.S.C.A.  §§ 5103(a), 5103A, 
5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in May 22, 1947 rating decision on 
the basis that the RO failed to grant service connection for 
lymphadenitis.  

In various statements and at hearing, the veteran and his 
representative contend that a June 1946 letter to a May 1946 
rating decision should have been accepted as a notice of 
disagreement.  However, the Board notes that the May 1946 
decision denied service connection for filariasis, not 
lymphadenitis.  Moreover, the June 1946 letter does appear to 
have been accepted as a notice of disagreement the May 1946 
decision denying service connection for filariasis, as 
service connection for filariasis was granted in an Ocotber 
1947 with an effective date of separation from service.

The veteran also contends that he was never notified of the 
May 22, 1947 decision which was the initial denial of service 
connection for lymphadenitis.  However, there is a copy of a 
May 27, 1947, letter in the file notifying the veteran of the 
denial of his claim.  This letter was sent to the veteran's 
address of record at that time at 2805 Holmes Street, Kansas 
City, Missouri.  Another letter was sent to the same address 
notifying him of a VA examination and the veteran reported 
for the examination.  There is a "presumption of regularity" 
to the proper mailing of all such governmental 
correspondence-meaning, by all accounts, the veteran is 
presumed to have received RO's May 1947 notice of that 
decision.  See Jones v. West, 12 Vet. App. 98 (1998); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  In this case, there is 
no clear evidence to the contrary to rebut this presumption, 
particularly since there is a copy of the letter on file.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  There 
also no evidence that the letter was returned to the RO, as 
undeliverable, by the United States Postal Service.  
Therefore, the Board concludes that the veteran received 
proper notice of the decision and, when he did not timely 
disagree, the claim became final, absent CUE. 

The veteran maintains, in essence, that the RO failed to 
consider that his lymphadenitis was related to his service-
connected filariasis.  Service connection for filariasis was 
granted in an October 1947 rating decision.  The veteran 
asserts that he was misdiagnosed and a proper diagnosis would 
have been ratable for VA purposes.  For the reasons set forth 
below, the Board concludes that the veteran has failed to 
meet his burden to show that the RO committed CUE in the 
above-referenced rating decision and, as such, the claim is 
denied.  

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions in effect at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App.  
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245  
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
held that the phrase "clear and unmistakable error" in § 
3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).  

Therefore, for CUE to exist: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-
314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  

The evidence before the RO in May 1947 included service 
medical records reflecting that the veteran was seen for 
filariasis between 1943 and 1946.  The physical examination 
findings included, excessive glands in both groins and 
antero-medial aspect of the upper third of the thighs, slight 
swelling of the left testes and a few tender palpable glands 
in both inguinal regions, enlargement of the left and right 
axillary glands and of epitrochlear gland, bilateral 
enlargement and tenderness of inguinal glands and femoral 
glands and enlargement of the left femoral lymph channels.  
In October 1945, high lymphocytosis suggestive of positive 
herterphile antibody test was noted.  It was believed that 
the veteran had an infectious mononucleosis.  The diagnosis 
was mononucleosis.  In December 1945, bilateral cervical 
lymphadenopathy was found.  The diagnosis was changed from 
mononucleosis to no disease.  

The evidence also included a February 1947 VA examination 
report diagnosing acute, severe lymphadenitis, non-
suppurative.  The February 1947 VA examiner opined that he 
did not believe that the lymphadenitis was secondary to the 
filariasis, non-supportive, cause undetermined.  He noted 
that the veteran had no edema and the examiner indicated that 
he had a filariasis neurosis.  An April 1947 VA examination 
noted previous diagnosis of lymphadenitis with painful groin, 
but did not provide a diagnosis.  

While noting the April 1947 VA examination the RO appeared to 
rely on the diagnosis and opinion of the February 1947 VA 
examiner.  The veteran was notified that his claim had been 
denied as the lymphadenitis was of recent origin and not 
incurred in or aggravated by service.  

The Board finds that the rating decision denying service 
connection for lymphadenitis is not CUE.  First, the veteran 
asserts that lymphadenitis is a symptom of filariasis and 
that he in fact was treated for lymphangitis while in 
service.  Without deciding the ramifications of whether the 
February 1947 VA examiner's opinion that lymphadenitis was 
not secondary to the filariasis was correct, the Board notes 
that errors made by a doctor are not the type of 
administrative errors which would require that a prior 
decision to be reversed or amended.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992).  

Further, the veteran contends that had the February 1947 VA 
examiner looked at his service medical records and noted his 
symptoms while in service, service connection for 
lymphadenitis would have been granted.  However, the Board 
finds that it was not unreasonable for the RO to have relied 
upon the medical opinion of a VA examiner.  Therefore, the 
Board cannot say that the RO failed to consider the medical 
evidence of record at the time of the May 1947 rating 
decision.  

It is apparent that the RO considered all the evidence of 
record and denied the veteran's claim.  There is no 
indication that the RO was not aware of the correct facts or 
incorrectly applied the relevant statutory or regulatory 
provisions.  As such, the claim for CUE in the May 1947 
rating decision must be denied.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002), and the 
regulations promulgated with respect thereto, the U.S. Court 
of Appeals For Veterans Claims held in Parker v. Principi, 15 
Vet. App. 407 (2002), that the VCAA is not applicable to 
claims for CUE in an RO decision.  See also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA does not apply to 
motions for CUE).  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.  


ORDER

The claim of CUE in a May 22, 1947 rating decision for 
failing to grant entitlement to service connection for 
lymphadenitis is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

